Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0051] of the corresponding Pg. Pub. states “The appearance order P (here, P=8) obtained by searching for the appearance order in the position detection binary sequence is the position of the detected sequence.” However, the appearance order P shown in Fig. 3B corresponds to P=6. The detector detects 0011 corresponding to the rear positions and inverts the signal to obtain inverted sequence 1100 which corresponds to position 6. It is unclear how a position of P=8 is determined based on the example of Fig. 3B. Please correct or clarify. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Please revise “a fore and rear detector that detects which one of the two values of the recording binary sequence the position said absolute sensor unit faces corresponds to;”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim language is unclear in many ways such that the examiner cannot reasonably interpret the scope of the claim or what is being invented based on the language of the claim. As best understood by the examiner, the language as recited in the claims does not accurately reflect what is being performed by the applicant’s invention in view of the plain language recited in the claims. 
First, “an absolute track in which when N is an integer of not less than 2,” doesn’t define N. In other words, “N” what? Later the claim refers to “N continuous terms are extracted is recorded”. Do the N terms correspond to N terms of the position detection binary sequence (e.g. 1100 detected by the absolute sensor unit in Fig. 3A and N=4) or the recording binary sequence (e.g. 10100101 determined from the detected binary sequence)? Further, the claims state the N continuous terms are “extracted” but it is unclear what is meant by “extracted” or what is doing the extracting. Are the position detection binary sequences being “extracted” (i.e. detected by the absolute sensor unit) or are the extrapolated recording binary sequence “extracted” from the detection binary sequence? The phrase “…are extracted is recorded” is confusing and should be revised. 
Second, it is unclear what is meant by “recording binary sequence”. Does the recording binary sequence correspond to the entire encoded sequence of the absolute track 211 (i.e. the entire sequence shown in box 312) or specifically the portion of the absolute track 211 which extrapolated from the position detection binary sequence detected from the absolute sensor element 222. In the case of the embodiment of Fig. 3A, the absolute sensor element 222 detects 4 values (1100) from the absolute track 211. 
Third, the language “recording binary sequence created based on a position detection binary sequence” is confusing. At no point is a recording binary sequence “created” from the position detection binary sequence as all the components deal with the detected sequence or inverted sequence. Again, it is not clear what is being created or what is performing the creating. As best understood by the examiner, the recording binary sequence is equivalent to the sequence of the absolute track 211 of Fig. 3A. The examiner cannot identify any component(s) which create the recording binary sequence and every component of the signal process appears to deal solely with the detected sequence or inverted sequence. 
As best understood by the examiner, nothing “creates” the recording binary sequence, but rather, the recording binary sequence is the encoded sequence representing the absolute track which is known a priori. When a detector detects a detection binary sequence by detecting every other term of the absolute track, the detection binary sequence can be related to a corresponding position on the detection binary sequence by replacing 0 and 1 of the detection binary with 01 or 10. While the distinction may be subtle, it is important because A) the recording binary sequence is a property of the track which would be known prior to any detection, and 2) nothing in the signal processor or any component appears to calculate or “create” or do anything with the recording binary sequence . The relationship between the recording binary sequence and position detection sequence is known before the fact and represented in the sequence table 301. 
For the purpose of examination, the claim will be interpreted wherein an absolute track has a corresponding recording binary sequence, and wherein the recording binary sequence may be represented based on a position detection binary sequence in which identical sequences do not exist no matter which N continuous terms of the position detection binary sequence are recorded, in which N is an integer of not less than 2, in combination with all other limitations of claim 1. 

Regarding claim 2, the claim recites “wherein said absolute sensor unit includes a sensor that detects every other term of a sequence of at least (N+1) terms from the recording binary sequence.” The sentence does not appear to reflect what is taught in the specification, e.g. [0064], in view of the plain meaning. For the purpose of examination, the claim will be interpreted wherein said absolute sensor senses a sequence of at least (N+1) terms by measuring every other term from a recording binary sequence. 

Regarding claim 4, the language of the claim is unclear and comprises multiple run-on sentences and is confusing. Please revise the language of the claim. For the purpose of examination, the claim will be interpreted in view of [0051]

Claims 3 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an incremental track 212 and incremental sensor unit 221 which are essential for operation of the claimed “position sensor that detects a position” base on a detected or inverted sequence and “a fore and rear detector” (i.e. discriminator 304, 505). 

Regarding claims 3-5, no prior art was identified at the time of examination based on the claims as best understood by the examiner. The claims stand rejected under 35 USC 112(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwabe US 6,670,682.

Regarding claim 1, Schwabe teaches a position detection apparatus (position detection apparatus of Fig. 1) comprising: 
an absolute track in which when N is an integer of not less than 2, a recording binary sequence created based on a position detection binary sequence in which identical sequences do not exist no matter which N continuous terms are extracted is recorded (an absolute track 1 comprises a binary sequence of code elements 10,100 based on a sequence of pseudo-random code in which a conde of five code elements 10 are not repeated; see Fig. 1; see col. 2, line 61 – col. 4, line 18); and 
an absolute sensor unit that reads the recording binary sequence from said absolute track (sensors 2.1-2.5 read the recording sequence from the track; see Fig. 1; see col. 4, line 10-34), 
wherein a plurality of terms included in the recording binary sequence consist of two binary values, and when the two binary values are assumed to be 1 and 0, the recording binary sequence is a sequence obtained by replacing one of two values included in the position detection binary sequence with two values as 10 and the other value in the position detection binary sequence with two values as 01 (a code element is followed by an inverted code element 100 such that a 0 becomes 01 and a 1 becomes 10; see col. 3, line 33-col. 4, line 9; see table 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabe US 6,670,682.

Regarding claim 2, Schawbe teaches wherein said absolute sensor unit includes a sensor that detects every other term of a sequence of at least (N + 1) terms from the recording binary sequence (the detectors are arranged at a distance T between two code elements 10, 100 wherein the use of N+1 terms would be an obvious matter or design choice to one of ordinary skill in the art without providing any new or unexpected results; see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868